DETAILED ACTION
This Office Action is in response to the application filed on 20 July 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0040856 A1; hereinafter Chen).
In regards to claim 1, Chen teaches a self-powered sensor, comprising: 
at least one first layer emitting light (30) in a preset wavelength band by receiving power from an outside, or receiving the emitted light reflected by an object [0027]; 
at least one second layer (20) receiving light and generating a current [0027]; and 
a plurality of connectors (42/43) each grown between two adjacent ones of the at least one first layer and the at least one second layer [0022], the plurality of connectors transferring the generated current to the outside or transferring the power received from the outside to the at least one first layer and the at least one second layer (evidenced by (42/43) being electrical connectors).
In regards to claim 3, Chen teaches the limitations discussed above in addressing claim 1. Chen further teaches the limitations wherein the plurality of connectors transmit incident light ([0022]: e.g. (42) is transparent).
In regards to claim 4, Chen teaches the limitations discussed above in addressing claim 1. Chen further teaches the limitations wherein the at least one first layer emits the light in different wavelength bands ([0027]: e.g. different colors).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Yamazaki et al. (US 2022/0069025 A1; hereinafter Yamazaki).
In regards to claim 2, Chen teaches the limitations discussed above in addressing claim 1. Chen appears to be silent as to, but does not preclude, the limitations wherein the preset wavelength band is an infrared wavelength band. Yamazaki teaches the limitations wherein the preset wavelength band is an infrared wavelength band [0354-0357]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Chen with the aforementioned limitations taught by Yamazaki to have a light emitting device with detection functionality (Yamazaki [0358]).
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yamazaki.
In regards to claim 5, Chen teaches a self-powered sensor, comprising: 
at least one first layer (30) emitting light by receiving power from an outside, or receiving the emitted light reflected by an object [0027]; 
at least one second layer (40) formed on the at least one first layer, emitting light by receiving power from the outside, or receiving the emitted light reflected by the object [0027]; 
at least one third layer (20) formed on the at least one second layer and receiving light and generating a current [0027]; and 
a plurality of connectors (42/43) each grown between two adjacent ones of the at least one first layer, the at least one second layer, and the at least one third layer [0022], the plurality of connectors transferring the generated current to the outside or transferring the power received from the outside to the at least one first layer, the at least one second layer, and the at least one third layer (evidenced by (42/43) being electrical connectors).
Chen appears to be silent as to, but does not preclude, the limitations of at least one first layer emitting light in a mid-infrared wavelength band; and at least one second layer formed on the at least one first layer, emitting light in a near-infrared wavelength. Yamazaki teaches the limitations of at least one first layer emitting light in a mid-infrared wavelength band [0354-0357]; and at least one second layer formed on the at least one first layer, emitting light in a near-infrared wavelength [0354-0357]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Chen with the aforementioned limitations taught by Yamazaki to have a light emitting device with detection functionality (Yamazaki [0358]).
In regards to claim 6, the combination of Chen and Yamazaki teaches the limitations discussed above in addressing claim 5. Chen further teaches the limitations wherein the plurality of connectors transmit incident light ([0022]: e.g. (42) is transparent).
In regards to claim 7, the combination of Chen and Yamazaki teaches the limitations discussed above in addressing claim 5. Chen further teaches the limitations wherein the at least one first layer or the at least one second layer emits the light in different wavelength bands ([0027]: e.g. different colors).
In regards to claim 8, Chen teaches a method for manufacturing a self-powered sensor, the method comprising: 
a first growth step of growing a first layer (30), a second layer (40), and a third layer (20), the first layer emitting light by receiving power from an outside, or receiving the emitted light reflected by an object, the second layer emitting light in a near-infrared wavelength band by receiving power from the outside, or receiving the emitted light reflected by the object, and the third layer receiving light and generating a current [0027]; and
a second growth step of growing a connector (42/43) on each of the first layer, the second layer, and the third layer [0022].
Chen appears to be silent as to, but does not preclude, the limitations of the first layer emitting light in a mid-infrared wavelength band. Yamazaki teaches the limitations of the first layer emitting light in a mid-infrared wavelength band [0354-0357]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Chen with the aforementioned limitations taught by Yamazaki to have a light emitting device with detection functionality (Yamazaki [0358]).
The combination of Chen and Yamazaki appears to be silent as to the limitations of a repeating step of repeating the first growing step and the second growing step multiple times; however, Yamazaki teaches the limitations of optimizing the number of steps in a device formation method to reduce the costs associated with manufacturing the device [0115]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a limitation of a repeating step of repeating the first growing step and the second growing step multiple times, since it has been held that a selection of any order of performing process steps (i.e. repetition of steps) involves only routine skill in the art. Ex parte Rubin, 128 USPQ 440.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812